DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name “a Velcro.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (US 6991842 B2), in view of Perez-Camargo et al. (US2016/0309676 A1) (“Perez-Camargo”).
With respect to claim 1, Hurwitz discloses a mat (abstr.) that can be used for cats (col. 3, lines 49-50), comprising a cushion body – element 50, and a wear resistant layer having a plurality of holes – element 40 can be formed of rubber or plastic as disclosed in the instant Specification (col. 1, lines 46-65, Fig. 2).  The mat includes a scented insert – element 80 – disposed at a top of the cushion body wherein the wear resistant layer is disposed at the top of the scent insert (col. 1, lines 55-62, Fig. 2), but the reference is silent with respect to a cat grass layer disposed between the cushion body 
Regarding claim 2, Hurwitz and Perez-Camargo teach the mat of claim 1.  Hurwitz discloses the cushion body being shaped as a block (col. 1, lines 63-65, Figs. 2 and 5).
As to claim 4, Hurwitz and Perez-Camargo teach the mat of claim 1.  Hurwitz discloses a non-slip cushion body (col. 2, lines 59-66).  Hurwitz discloses the cushion body being a flexible layer (col. 1, lines 63-67).  Regarding the limitation “flexible flake” the examiner interpreted that limitation as a “flexible layer.”

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz, in view of Perez-Camargo, and further in view of McAlister (US 5515811).
With respect to claim 3, Hurwitz and Perez-Camargo teach the mat of claim 1, but are silent with respect to the mat comprising a seam layer to firmly bond and cover a periphery of the cushion body, the cat grass layer and the wear resistant layer.  
McAlister discloses a seam layer firmly bonding and covering a periphery of the cushion body, the inner layer and the wear resistant layer to maintain the integrity of the mat (col. 3, lines 49-52, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the mat of Hurwitz, Perez-Camargo and McAlister a seam layer as disclosed in McAlister to maintain the integrity of the mat.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz, in view of Perez-Camargo, and further in view of Landers (US 2014/0261190 A1).
With respect to claims 5 and 6, Hurwitz and Perez-Camargo teach the mat of claim 1, but are silent with respect to the cushion body provided with at least one positioning member at a bottom thereof.  Landers discloses a pet bed (abstr., 0007), 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783